             CASE 0:19-cv-01152-LIB Doc. 35 Filed 12/03/19 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                                         District of Minnesota



Richard C. Carrier,                                   JUDGMENT IN A CIVIL CASE
                                   Plaintiff,
v.                                                         Case Number: 19-cv-1152 LIB
Paul Z. Myers,

                                   Defendant.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

        1.     Defendant’s Motion to Dismiss, [Docket No. 6], is DENIED as moot; and

        2.     Plaintiff’s claims against Defendant are DISMISSED with prejudice but without

               cost or attorney’s fees to either party.




     Date: 12/3/2019                                          KATE M. FOGARTY, CLERK

                                                                    s/Cara Kreuziger
                                                          (By) Cara Kreuziger, Deputy Clerk
